Citation Nr: 1031097	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial increased rating in excess of 
30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from April 1967 to 
November 1969.  

This issue comes before the Board of Veteran's (Board) on appeal 
from a June 2003 rating action by the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In that decision, the RO granted service connection for PTSD and 
assigned an initial rating of 30 percent disabling (effective 
January 3, 2003).  

In June 2008, the Veteran testified before the undersigned at a 
Board hearing.  A transcript of the hearing has been associated 
with the file.  

In June 2009, this claim was remanded for further development.  
The RO was to schedule a VA examination to determine the current 
level of severity for the Veteran's initial increased rating 
claim for PTSD.  The file reflects the RO has complied.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by anxiety, 
suspiciousness, and chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In correspondence dated in March 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  

The Veteran's PTSD claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  Additional notice is not required and any defect in the 
notice is not prejudicial.  Id.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
folder.  All identified and available medical records have been 
secured.  The Veteran was given two VA examinations.  

After the June 2009 Board remand was issued, the Veteran received 
a new VA examination in August 2009.  In May 2010 the Veteran was 
sent a new supplemental statement of the case (SSOC) and this 
communication was later returned as undeliverable.  The SSOC was 
sent to the Veteran's last known address.  The Board attempted to 
contact the Veteran by phone but was unsuccessful.  The Court has 
held that VA may rely on the "last known address" shown of 
record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  The 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the part 
of the VA to "turn up heaven and earth to find [the 
appellant]."  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Consequently, the Board finds that VA has satisfied its duty to 
notify the Veteran of the May 2010 SSOC.  The duties to notify 
and assist have been met for this claim.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-
connected disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

For exceptional cases, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be awarded.  
38 C.F.R. § 3.321 (b)(1) (2009).  For an extraschedular 
evaluation to apply, there generally must be a "finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent with the facts 
shown in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, PTSD is evaluated under 
the general rating formula for mental disorders.  Under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008), a 0 percent rating is 
warranted when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks.  This occurs only during periods of 
significant stress.  Having symptoms controlled by continuous 
medication also warrants a 10 percent rating.  Id.  

A 30 percent rating is warranted when there is occupational and 
social impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  This 
situation is due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  38 C.F.R. § 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating criteria 
for evaluating psychiatric disabilities, and that the criteria 
listed in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) supplement, but do not replace, the criteria 
listed in the general rating formula.  Sellers v. Principi, 
372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  The Court has recognized that a 
Global Assessment of Functioning (GAF) score is based on a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, 
the Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

A GAF score of 60 to 51 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A GAF 
score of 61 to 70 represents some mild symptoms (e.g. depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household) but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

The Veteran was service-connected for PTSD in June 2003 at 
30 percent disabling.  He asserts his disability warrants a 
higher rating.  

The evidence of record shows the Veteran's PTSD is manifested by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  For example, chronic sleep impairment was 
noted at the August 2009 and May 2003 VA examinations.  A 
September 2004 VA primary care record also notes sleep 
impairment.  Anxiety was demonstrated at the August 2009 
examination, as well as suspiciousness of persons of Asian 
descent.  This suspiciousness was mentioned at the June 2008 
Board hearing as well (Transcript, p 3).  

Symptoms consistent with a 50 percent rating for PTSD were not 
typically exhibited by the Veteran.  Although the Veteran's 
issues with irritability and his anger could represent 
disturbances of motivation and mood, many of the other symptoms 
under this rating are not shown.  No flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; or 
impaired judgment and abstract thinking have been shown.  

The Veteran's representative stated the Veteran suffered from 
panic attacks more than twice a week; there was no other evidence 
to support this statement in the file.  The Veteran did not 
describe any symptoms that sounded like a panic attack.  The 
Veteran reported difficulty in establishing and maintaining 
effective work and social relationships, but he had a successful 
marriage and some close friendships, as shown by the May 2003 VA 
examination.  Even assuming these symptoms are present, the Board 
does not find that a 50 percent rating best represents the 
Veteran's disability picture.  

At the August 2009 VA examination, the examiner noted the Veteran 
had an unkempt beard, and the Veteran reported waking from 
nightmares and smelling "rotting flesh".  Some symptoms 
suggestive of higher ratings were noted, but the overall 
disability exhibited does not warrant a rating greater than 
30 percent.  

The Veteran's two GAF scores include a 55 and a 69.  These scores 
seem to fit in with the August 2009 examiner's assessment that 
the Veteran has moderate symptoms and bolster the Board's 
conclusion that the current 30 percent rating is appropriate.  
These scores supplement but do not replace the criteria listed in 
the rating formula.  Sellers, 372 F.3d at 1326-27 (Fed. Cir. 
2004); Mauerhan, 16 Vet. App. at 442.  

The Board has considered whether the Veteran is entitled to 
staged ratings.  Hart, 21 Vet. App. 505.  The Veteran's service-
connected PTSD has not shown to be 


more than 30 percent disabling during the appeal period.  He is 
not entitled to a staged rating.  

Also, the Board finds that the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  As a result, the assigned schedular evaluation 
is adequate and no further analysis is necessary.  Thun, 22 Vet. 
App. at 115.  

As the preponderance of the evidence is against the claim for an 
increased rating, the reasonable doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

An initial disability rating in excess of 30 percent for PTSD is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


